Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting *903him of attempted murder in the first degree and attempted assault in the first degree with respect to a police officer, and kidnapping in the first degree and reckless endangerment in the second degree with respect to an insurance saleswoman, stemming from an incident at the Greater Buffalo International Airport. He took the woman hostage and demanded an airplane to take him to Japan. After the woman escaped from him, defendant, while holding a pointed steak knife with a five-inch serrated blade, ran at the police officer. When defendant, with the knife raised, was within three or four feet of the officer, the officer shot him twice in the leg, stopping his advance. Defendant contends on appeal that the proof of intent of attempted murder and attempted assault was legally insufficient. Intent may be inferred from defendant’s conduct and the surrounding circumstances (see, People v Bracey, 41 NY2d 296, 302, rearg denied 41 NY2d 1010) and actual injury is not required (see, People v Austin, 106 AD2d 859). We find the proof of intent legally sufficient (see, People v Ciola, 136 AD2d 557, lv denied 71 NY2d 893; People v Austin, supra).
We have examined defendant’s remaining arguments on appeal and find them without merit. (Appeal from judgment of Erie County Court, Dillon, J.—attempted murder, first degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.